Citation Nr: 0907406	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury with arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to September 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board observes that in the Veteran's Substantive Appeal 
(VA Form 9) and in an accompanying statement, the Veteran 
raised additional claims, including entitlement to service 
connection for a left knee disorder, a left ankle disorder 
and for depression, as well as a temporary total evaluation.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The right knee disability is productive of painful 
motion, but doe not manifest limitation of extension to 10 
degrees or limitation of flexion to 45 degrees.  

2.  The right knee disability is also productive of some 
slight laxity, but does not manifest moderate recurrent 
subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010 (2008).

2.  The criteria for a separate disability rating of 10 
percent for residuals of a right knee injury with laxity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated May 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  While this notice does not 
provide any information concerning the effective date that 
could be assigned in the event of an allowance for a higher 
evaluation, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
once the RO issues a rating decision in this case to 
effectuate this Board decision an effective date will be 
assigned and the Veteran will have an opportunity to appeal 
that matter if he is dissatisfied with the effective date 
assigned by the RO.  Consequently, the Board finds that the 
Veteran is not prejudiced by the failure to provide him that 
further information

The Board also acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  While the Veteran was clearly not provided this more 
detailed notice, the Board finds that the Veteran is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  

In this regard, during the course of this appeal the Veteran 
has been represented at the RO and before the BVA by a 
National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Veterans of Foreign Wars of the 
United States, and the Board presumes that the Veteran's 
representatives have a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition at the Veteran's BVA hearing he and his 
representative indicated that they understood the criteria 
used to evaluate the Veteran's disability and the evidence 
needed to substantiate his claim.  In addition, they 
indicated that no further notice was necessary.  In the 
Board's opinion all of this demonstrates actual knowledge on 
the part of the Veteran and his representatives of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the Veteran is 
not prejudiced based on this demonstrated actual knowledge.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that condition.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ranges.  If two disabilities 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximated the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of background, in a March 2000 rating decision, the RO 
granted service connection for a right knee injury with 
arthritis and assigned a 10 percent rating under Diagnostic 
Code 5010-5257.  On several occasions the Veteran appealed 
this rating.  In both 2003 and 2004 the Veteran was granted 
temporary total evaluations due of convalescence due to 
surgical procedures.  The latest rating decision in June 2006 
continued the 10 percent evaluation originally granted in 
March 2000.

Evaluations are assigned under Diagnostic Code 5010 for 
traumatic arthritis as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

VA outpatient treatment records reflect treatment for the 
Veteran's right knee.  In particular a February 2005 record 
indicated that the Veteran's knees exhibited "Ap M1 
laxity".  

The most recent comprehensive VA examination of the Veteran's 
right knee was performed in June 2006.  The examiner noted 
that the Veteran described chronic pain with swelling for the 
right knee.  Upon physical examination the examiner noticed a 
very slight limp.  Repetitive motion disclosed that the knee 
lack 5 degrees of full extension and had 105 degrees of 
flexion.  Tenderness over the area was noted and increased 
pain with motion.  There was no ligamentous laxity on 
examination.

Based on this record, the Board finds that the Veteran is not 
entitled to an increased evaluation for his right knee 
disability base on limitation of motion.  In this regard, 
while the does have limitation of motion of both extension 
and flexion of his knee and motion that is painful, his 
limitation of motion is not to a compensable degree under the 
criteria in the Schedule for Rating Disabilities set for the 
above.  More specifically his right knee is not shown to have 
limitation of extension to 10 degrees or limitation of 
flexion to 60 degrees.  As such the currently assigned 10 
percent evaluation based on limitation of motion of the right 
knee is appropriate.

However, the Board finds that there is a reasonable doubt as 
to whether the Veteran is entitled to a separate 10 percent 
evaluation under Diagnostic Code 5257.  In this regard, the 
Veteran has reported that he has instability of his right 
knee and at least one VA treatment record contains objective 
evidence of laxity in the right knee.  Since service 
connection has been established for the Veteran's disability 
under both Diagnostic Codes 5010 and 5257, the Board finds, 
resolving all reasonable doubt in the Veteran's favor, that a 
separate 10 percent evaluation for the Veteran's right knee 
disability is warranted.  

The Board has also considered whether a higher evaluation is 
warranted based on functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
See 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  However, VA treatment records do not 
document any addition loss based on such factors, and at the 
time of the June 2006 VA examination the Veteran's right knee 
was symptomatic, and even after repetitive motion the Veteran 
exhibited motion of 5 to 105 degrees, less than that required 
for a compensable evaluation under either Diagnostic Codes 
5260 or 5261.

Lastly, in reaching these decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations had been considered, whether or not they 
were raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.

ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury with arthritis is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate rating of 10 percent for residuals of a 
right knee injury with laxity is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


